Citation Nr: 0519402	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include a claim based on asbestos exposure.  

2.  The propriety of an initial 10 percent rating for a scar 
on the right lower leg.  

3.  Entitlement to an effective date earlier than December 6, 
2002, for the grant of service connection for a right leg 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service in the U.S. Navy from May 1952 
to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 rating action that denied 
service connection for a respiratory disorder based on 
exposure to asbestos.  In a May 200 rating action the RO 
granted service connection for a laceration on the lower 
third of the right leg and assigned a 10 percent rating for 
this disability, effective December 6, 2002.  In April 2005 
the veteran appeared at a hearing conducted before the 
undersigned via videoconference from the RO.  A transcript of 
this hearing is in the claims folder.  

On VA examination in May 2004, the veteran was found to have 
neuritis of the right lower leg secondary to the service-
connected scar.  It is not clear whether the veteran has 
claimed service connection for this disability.  The matter 
is referred to the RO for appropriate action.

The issues of service connection for a respiratory disorder, 
to include a claim based on asbestos exposure and an 
increased rating for a scar on the right lower leg are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not perfect appeals of December 1985 and 
January 1987 rating decisions that denied service connection 
for a laceration of the right leg.

2.  The veteran submitted a new claim for service connection 
for residuals of a laceration of the right leg, which was 
received on December 6, 2002.

3. Entitlement to service connection for residuals of a 
laceration of the right lower leg arose on December 3, 2002.


CONCLUSIONS OF LAW

1.  The December 1985 rating decision that denied service 
connection for residuals of a laceration to the right leg is 
final. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 
3.104, 20.302 (2004).

2.  The criteria for an effective date earlier than December 
6, 2002, for the grant of service connection for residuals of 
a laceration to the right lower leg are not met. 38 U.S.C.A. 
§§ 1110, 5110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in February 2003 the RO informed the 
veteran of the evidence needed to substantiate the claim for 
service connection for the right leg disability.  It told the 
veteran what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.  The letter told 
him that he was responsible for submitting evidence to 
support his claim, and that he could submit private medical 
records.  This information served to inform him that he 
should submit relevant evidence or information in his 
possession.  

The February 2003 letter pertained to the veteran's 
application to reopen his claim for service connection for a 
right leg disability, but the initial evaluation following a 
grant of service connection is "down stream" issue from that 
of entitlement to service connection.  See Grantham v. Brown, 
114 F .3d 1156 (1997).  VA's General Counsel has held that VA 
is not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 
Fed. Reg. 25180 (2004).  The Board is bound by the General 
Counsel's holding. 38 U.S.C.A. § 7104(c) (West 2002).

In any event the statement of the case contained the laws and 
regulations governing effective dates, and explained how the 
current evidence failed to substantiate entitlement to an 
earlier effective date.  This discussion served to inform the 
veteran of the evidence needed to substantiate entitlement to 
an earlier effective date.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 119-20.  In this case, some of the 
VCAA notice was provided after the initial decision.  The 
Pelegrini Court held that its decision was not meant to 
invalidate decisions made prior to the provision of full VCAA 
notice.  Indeed, the Court went on to say that defective VCAA 
notice could be remedied by notice provided after the initial 
denial.  Pelegrini v. Principi, at 120, 122, 124.  The Court 
has subsequently held that delayed notice is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There has been no allegation or evidence of 
prejudice in this case.

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current claim 
for an earlier effective date for service connection for a 
right leg disability is available, but not yet associated 
with the claims folder.  Since the proper effective date is 
dependent on the date of the veteran's claim, there is no 
need for an examination.

I. Factual Basis.  

In a December 1985 rating action the RO denied service 
connection for lacerations to the right lower leg finding 
that the evidence showed that the veteran's in-service leg 
laceration was acute and transitory and resolved without 
residuals noted on his examination prior to service 
discharge.  The veteran was informed of this decision in a 
letter dated January 6, 1986.  He submitted a notice of 
disagreement.  A statement of the case was issued on January 
31, 1986 and was mailed to the veteran on February 3, 1986.  
The veteran submitted a substantive appeal with regard to an 
issue not related to the leg laceration.  He did not submit a 
substantive appeal with regard to the laceration.  The RO 
closed his appeal, and did not forward it to the Board.  
38 U.S.C.A. § 7105(d) (West 2002) (formerly 38 U.S.C.A. 
§ 4005(d)).

In a statement dated January 12, 1987, and received at the RO 
in January 22, 1987, the veteran's representative wrote that 
the veteran was claiming entitlement to service connection 
for a laceration to the right leg for insurance purposes.  In 
a rating action promulgated later in January 1987 the RO 
denied this claim based on the absence of new and material 
evidence.  A notice of disagreement regarding this issue was 
received in February 1987 and the veteran was provided a 
statement of the case regarding this matter in November 1987. 
The veteran did not file a substantive appeal within the 
remainder of the one-year period from the date of the January 
1987 rating decision, or within 60 days of the statement of 
the case.

Private clinical records reflect treatment in early December 
2002 for complaints of pain in the right ankle and lower leg.  
During treatment on December 3, 2003 it was noted that there 
was evidence of an old injury on the right lower leg.  

In a statement received on December 6, 2002, the veteran 
indicated that he wished amend his claim to include that of 
service connection for residuals of a laceration to the right 
lower leg 

After a May 2004 VA examination the assessment was post-
traumatic saphenous neuritis secondary to a traumatic scar 
secondary to a traumatic scar directly over the saphenous 
nerve.

During an April 2005 hearing the veteran testified that he 
filed a claim for service connection for his right leg 
disability in 1985, but never heard anymore about the matter 
thereafter.


II.	Legal Analysis.  

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, 
or a claim for an increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004). 

For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2004).  

Where new and material evidence is received after a final 
disallowance, the effective date shall be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q).

In determining whether there was an earlier claim the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id (citing 38 C.F.R. § 
3.155(a) (2003)). The Federal Circuit has elaborated that VA, 
"has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised. With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations. 
Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. 
Principi, 360 F.3d 1306 (2004).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Merits

The December 1985 and January 1987 rating actions, which 
denied entitlement to service connection for residuals of a 
right leg laceration are final.  The current award of service 
connection was based on a finding that new and material 
evidence had been submitted after those final decisions.  As 
just explained, the effective date of an award based on new 
and material evidence received after a final decision, is the 
latter of the date of claim or the date entitlement arose.

The earlier final decisions recognized that the veteran had 
been treated during service for a laceration of the right 
lower leg, but denied the claim because no residuals of the 
laceration had been shown.  

Current residuals of his in-service laceration injury to the 
right lower leg were first clinically demonstrated on 
December 3, 2002, when a private physician noted residuals of 
an old injury to the right lower leg.  The veteran's 
application to reopen his claim for service connection for 
his injury to right lower leg was received three days later, 
on December 6, 2002.

Because the date of reopened claim is later than the date 
entitlement arose, the appropriate effective date is the date 
of the reopened claim.

In view of the above, the Board must conclude that December 
6, 2002, is the earliest appropriate effective date for a 
grant of service connection for his right lower leg 
disability.  

While it is true, as the veteran contends, that claims for 
service connection for residuals of a laceration injury to 
the right leg were made during the mid 1980s, these claims 
were denied in unappealed, and therefore final, rating 
actions.  Under such circumstances the appropriate effective 
date shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q).

In this case the date of entitlement of service connection 
was December 3, 2002, when a private physician first noted 
that there were residuals of the veteran's in-service 
laceration to the right leg.  The date of the veteran's new 
claim was December 6, 2002, the date when such was received 
by the VA.  Therefore, under the regulations cited above, 
December 6, 2002, the later of these two dates, is the 
earliest effective date assignable for service connection for 
the residuals of a laceration injury to the right lower leg.  


ORDER

Entitlement to an effective date earlier than December 6, 
2002, for the grant of service connection for residuals of a 
laceration injury to the right leg is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has asserted that he currently suffers from 
asbestos related lung disease as a result of his duties in 
the Navy that involved such activities as cooking, repairing 
pipes, and sleeping near asbestos covered pipes.  In-service 
exposure to asbestos is plausible.  After a VA respiratory 
examination in July 2001, the diagnoses included asbestosis 
and reactive airways disease, but the examining physician did 
not comment on the etiology of the veteran's respiratory 
disorders.  Such an opinion is necessary.  

At his hearing the veteran reported ongoing treatment for his 
lower right leg disability at the Dorn VA Medical Center.  No 
clinical records for the period since December 2002, are 
currently in the claims folder.  As VA has notice of the 
existence of additional pertinent VA records, such must be 
retrieved and associated with the other evidence already on 
file. 38 U.S.C.A. § 5103A(b), (c) (West 2004); see Bell v. 
Derwinski, 2 Vet. App. 611(1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In view of the foregoing, this case is REMANDED for the 
following actions:  

Obtain copies of all clinical records 
reflecting treatment for the veteran's 
service connected right leg disability 
subsequent to December 23, 2002.  All 
records should be associated with the 
claims folder.  

Send the claims folder to the VA 
physician who conducted the VA 
respiratory examination on July 20, 2001 
at the Dorn VA Medical Center.  After a 
review of the record, the physician 
should render a medical opinion with 
rationale as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current 
respiratory disability is related to his 
exposure to asbestos during service.  

Re-adjudicate the issues of service 
connection for respiratory disability due 
to asbestos exposure and the issue of an 
initial rating in excess of 10 percent 
for a right leg disability.  If these 
benefits remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


